IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

GEORGE FREEMAN, JR.,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-0812

CERTISTAFF INC./
BRIDGEFIELD CASUALTY
INSURANCE COMPANY,

      Appellees.


_____________________________/

Opinion filed July 10, 2017.

An appeal from an order of the Judge of Compensation Claims.
Margaret E. Sojourner, Judge.

Date of Accident: March 14, 2016.

George Freeman, Jr., pro se, for Appellant.

Donald S. Bennett of Banker, Lopez, Gassler, P.A., Tampa, for Appellees.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and JAY, JJ., CONCUR.